DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 13, respectively of prior U.S. Patent No. 10/414,486. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,414,486. See Table 1 below for claim matching. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 1 of the patent "anticipates" application claim 1.  Accordingly, application claim 1 is not patentably distinct from patent claim 1.  Here, patent claim 1 requires all the limitations of application claim 1 plus an extra limitation defining the location of the acoustically active portion. Thus it is apparent that the more specific patent claim 1 encompasses application claim 1.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
	The same reasoning applies for the rest of the claims.

		Table 1.

Application Claims
Anticipating Patent Claims
1
1
2
2
4
3
5
4
6
5
7
6
8
7

8
10
9
11
10
12
11
13
12
14
13
15
14
17
15
18
16
19
17
20
18



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, 7-11, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallagher et al. (9,605,542).

Regarding claim 4, the edge is the leading edge (Figs. 5A and 7A).
Regarding claim 7, the cathedral is a dihedral (Fig. 7A).
Regarding claim 8, said edge and said surface define an anhedral (negative dihedral) in addition to the dihedral (Fig. 7A).
Regarding claim 9, the sweep is a forward sweep (Fig. 5A).
Regarding claim 10, at least one of the cathedral or sweep is varied throughout at least a portion of the airfoil (Figs. 5A and 7A).
Regarding claim 11, the surface comprises a high-pressure surface, said airfoil further comprising a low-pressure surface opposite said high-pressure surface, said high-pressure surface and said low-pressure surface sloped throughout said distal portion to at least partly define the cathedral (col. 7, lines 30-34; Fig. 7A shows a negative dihedral at 40% to approximately 75% blade span). 
Regarding claim 13, the airfoil comprises a fan blade (col. 3, lines 63-64). 
Regarding claim 14, Gallagher discloses a rotary machine, comprising: at least one rotatable member (the fan rotor in Fig. 1); a casing 22 extending at least partly circumferentially around said at least one rotatable element; and a propeller assembly adjacent said casing and 
Regarding claim 17, the at least one blade defines a low pressure side and a high pressure side, the surface extending on the low pressure side of said at least one blade such that the cahedral is a dihedral (Fig. 7A).
Regarding claim 18, the cahedral is a dihedral (Fig. 7A).
Regarding claim 19, the dihedral extends on a suction side of said at least one blade (col. 7, lines 30-34) and the sweep is an aft sweep (Fig. 5A, at approximately 40%-80% airfoil span).
Regarding claim 20, at least one of the cahedral or sweep is varied throughout at least a portion of the blade (Figs. 5A and 7A).




Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Merville et al. (9,677,404), Duong et al. (9,765,795) and Cellier et al. (10,301,941) are cited to show different airfoils having sweeps and dihedrals.
  
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745